Case: 14-50710      Document: 00512991838         Page: 1    Date Filed: 04/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-50710
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                           April 2, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE GURROLA-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-1402


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Guadalupe Gurrola-Perez appeals the 80-month within-guidelines
sentence imposed following his guilty plea conviction for illegal reentry in
violation of 8 U.S.C. § 1326. Gurrola-Perez challenges the reasonableness of
his sentence, arguing that it is greater than necessary to achieve the
sentencing goals of 18 U.S.C. § 3553(a). Specifically, Gurrola-Perez contends
that his within-guidelines sentence should not be afforded a presumption of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50710    Document: 00512991838     Page: 2   Date Filed: 04/02/2015


                                 No. 14-50710

reasonableness because the illegal reentry Guideline, U.S.S.G. § 2L1.2, lacks
an empirical basis and effectively double counts his criminal history by using
prior offenses to increase both his criminal history and offense levels; that
because his offense was equivalent to an international trespass, the sentence
overstates the seriousness of his offense, fails to provide just punishment for
that offense, and undermines respect for the law; and that the sentence is
greater than necessary to provide adequate deterrence and fails to account for
his personal history and circumstances.
      We review for an abuse of discretion. Gall v. United States, 552 U.S. 38,
51 (2007). Because the sentence was within the correctly calculated guidelines
range, it is presumptively reasonable. See United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006). Gurrola-Perez concedes that his empirical basis
challenge to the presumption of reasonableness is foreclosed. See United States
v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). This court has also rejected
the argument that a sentence imposed pursuant to § 2L1.2 is greater than
necessary to meet the § 3553(a) goals as a result of any double counting
inherent in the Guideline, see id., as well as the argument that illegal reentry
is merely an international trespass offense, see United States v. Juarez-Duarte,
513 F.3d 204, 212 (5th Cir. 2008).
      As to Gurrola-Perez’s arguments that his sentence was greater than
necessary to provide adequate deterrence and that his sentence fails to account
for his personal history and circumstances, the record reflects that Gurrola-
Perez was given an opportunity to argue mitigating factors at sentencing and
that the district court concluded, after consideration of the § 3553(a) factors,
that a sentence at the bottom end of the advisory guidelines range was
appropriate. Gurrola-Perez had an extensive criminal history, including three
illegal entry convictions.   Gurrola-Perez also used a number of different



                                       2
    Case: 14-50710   Document: 00512991838     Page: 3   Date Filed: 04/02/2015


                                No. 14-50710

aliases, Social Security numbers, and birthdates. Given the above, Gurrola-
Perez fails to rebut the presumption of reasonableness that attaches to his
within-guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009); United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008).
      AFFIRMED.




                                      3